                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CNTRST Debt Recovery et al.,     )
                                 )                    Case No. 1:21-cv-02702
          Plaintiffs,            )
                                 )                    Hon. Sharon Johnson Coleman
                  v.             )
                                 )                    Hon. Magistrate Judge Jeffrey I. Cummings
RUBEN YBARRA, YRY HOLDINGS, LLC )
and BOULDER HILL APARTMENTS, LLC )
                                 )
          Defendants.            )

               DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO
            ANSWER OR OTHERWISE PLEAD IN RESPONSE TO COMPLAINT

       NOW COME Defendants, Ruben Ybarra (“Ybarra”), YRY Holdings, LLC (“YRY”) and

Boulder Hill Apartments, LLC (“Boulder Hill”) (collectively, “Defendants”), by their attorneys,

Rakesh Khanna and Christopher V. Langone (“Langone”), and as Defendants’ Motion for

Extension of Time to Answer or Otherwise Plead in Response to Complaint, state as follows:

       1.      On May 19, 2021, Plaintiff, CNTRST Debtor Recovery and Bruce Teitelbaum

(“Plaintiffs”), filed their Complaint to initiate the above-referenced case.

       2.      On, June 10, 2021, YRY was served with the Summons and Complaint.

       3.      On June 23, 2021, Ybarra was served with the Summons and Complaint.

       4.      Boulder Hill has not yet been served with the Summons and Complaint.

       5.      On June 24, 2021, Rakesh Khanna filed his Appearance on behalf of Defendants.

Langone filed his Appearance on behalf of Defendants on June 30, 2021.

       6.      Defendants request through July 22, 2021, to investigate the facts and law

necessary to determine how to appropriately respond to the Complaint. There is “good cause” for


                                                  1
granting this extension under Federal Rule of Civil Procedure 6(b). The causes of action and the

allegations presented through the Complaint involve complex factual and legal matters which

require counsel to meet and confer with the Defendants, interview the attorney that represented

YRY and Boulder Hill in the underlying State Court action referenced in the Complaint, research

and investigate defenses. Defendants will require through July 22, 2021, to complete the

foregoing and to file the appropriate response to the Complaint.

       7.      Plaintiff will not be prejudiced in any manner if this Court grants Defendants until

July 22, 2021, to answer or otherwise plead to Plaintiff’s Complaint. On the other hand, the

Defendants would be prejudiced if this Court did not grant the relief because the Defendants have

meritorious defenses to the claims alleged in the Complaint. Specifically, the Complaint is

vulnerable to be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) for the failure to

state a claim upon which relief can be granted, as well as other grounds.

       8.      On June 29, 2021, Christopher Langone, counsel for Defendants, attempted to

confer with William Factor, counsel for Plaintiffs, by leaving a voice mail message. As of this

filing, Langone has not heard back from Mr. Factor regarding this request for an extension.

       9.      In light of the foregoing, this Court should grant the extension of time for

Defendants to file their Answer or otherwise plead in response to the Plaintiff’s Complaint.

       WHEREFORE, Defendants, Ruben Ybarra, YRY Holdings, LLC and Boulder Hill

Apartments, LLC, pray that this Court grant them an extension through and including July 22,

2021, to file their answer or otherwise plead in response to the Plaintiff’s Complaint; and for such

other and further relief as this Court deems just and proper.




                                                 2
                                   RUBEN YBARRA, YRY HOLDINGS, LLC AND
                                   BOULDER HILL APARTMENTS, LLC, Defendants


                                   By:     /s/ Christopher V. Langone
                                         One of their attorneys


Rakesh Khanna, Esq. (Attorney No. 6243244)
564 W. Randolph St., 2nd Floor
Chicago, IL 60661
T. 312-663-0004
Email: rakesh@weissberglaw.com
Attorney No. 6243244

Christopher V. Langone Esq. (Attorney No. 6211105)
PO Box 5084
Skokie, IL 60077
T. 312-720-9191
Email: LangoneLaw@gmail.com



                             CERTIFICATE OF SERVICE

       I, Christopher V. Langone, certify that on June 30, 2021, I caused DEFENDANTS’
UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE
PLEAD IN RESPONSE TO COMPLAINT to be filed electronically. Notice of these filings
was sent to all parties registered with the court’s CM/ECF electronic transmission system,
including to the following parties:

William J. Factor, Esq.
Isaiah Fishman, Esq.
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Email: wfactor@wfactorlaw.com; ifishman@wfactorlaw.com



                                 /s/ Christopher V. Langone
                                  Christopher V. Langone




                                             3
